Concurring and Dissenting Opinion by
Judge Blatt:
Although I agree with the majority that a remand is required in this matter, I disagree with the conclusion that the voluntary or involuntary nature of the claimant’s husband’s move should determine whether or not she is eligible for benefits.
*207I believe, on the other hand, that Section 402(b)(1) of the Law requires us to confine our determination to whether or not the claimant herself established that her voluntary resignation was prompted by either economic necessity or an insurmountable problem of commuting distance, either of which would constitute a valid necessitous and compelling reason that would allow her to receive unemployment benefits. Richards v. Unemployment Compensation Board of Review, 491 Pa. 162, 420 A.2d 391 (1980); Pittsburgh Pipe and Coupling Co. v. Unemployment Compensation Board of Review, 401 Pa. 501, 165 A.2d 374 (1960); Teicher Unemployment Compensation Case, 154 Pa. Superior Ct. 250, 35 A.2d 739 (1944).1 The fact that her husband may or may not have voluntarily relocated should not preclude her from eligibility, for benefits are not paid to the husband and the claimant but rather solely to the claimant.
Moreover, being mindful that the Unemployment Compensation Law was intended to be remedial legislation which is to be liberally and broadly construed,2 and cognizant of these troubled economic times, I believe that the majority’s rule would promote a result that adversely impacts upon the preservation *208of the family unit. It would force families to divide in situations such as the present, and I cannot believe that the legislature intended such a result.
Inasmuch, of course, as the Board failed to make any findings regarding the economic necessity3 or the insurmountable problem of the commuting distance4 which the claimant maintains justifies her resigning from her job, I realize that a remand for a proper determination of these necessary facts is required; but, if they are established, I would then allow benefits.

 The clause, which would preclude a following spouse from receiving benefits, has been in and out of the Act. Currently it has been repealed by the legislature. When it was last out, between the years 1955 and 1959, the Supreme Court in Pittsburgh Pipe stated that the legislature, by repealing the provision, intended that the law return to its prior state which the court noted was accurately described in Teicher which held a woman to be eligible for benefits who left her job in order to join her husband in another state prior to his going overseas on account of his induction into the armed services.


 See e.g., Martin v. Unemployment Compensation Board of Review, 32 Pa. Commonwealth Ct. 270, 378 A.2d 1052 (1977); Zinman v. Unemployment Compensation Board of Review, 8 Pa. Commonwealth Ct. 649, 305 A.2d 380 (1973).


 We note that the claimant, in stating her basis for her decision to follow her spouse, testified before the referee that “there was no way we could afford two places” (i.e., one home in State College and one in Wilkes-Barre). Additionally, in her appeal to the Board, she contended that they could not absorb the fuel costs of regular commutation by either from one place to another. The Board made no findings embracing this evidence.


 We note that the claimant raised before the Board her contention that regular commutation was impossible due to the insurmountable distance, but that the Board did not address this issue.